Per Curiam:

After respondents informed appellant that they intended to terminate the agency agreement betwen them, appellant brought this action (1) to restrain the termination of the contract; and (2) to recover damages for injury to appellant’s business. Appellant alleged respondents’ cancellation of the agency agreement was a violation of Act 1177 of the 1974 Acts of South Carolina General Assembly. This appeal is from an order granting respondents’ motion for summary judgment on the ground that appellant was not entitled to any relief for the damages alleged.
The legal issues in this matter are settled by our prior decisions in G. H. Insurance Agency, Inc. v. The Travelers Insurance Companies, 270 S. C. 147, 241 S. E. (2d) 534 and Rowell v. Harleysville Mutual Insurance Co., S. C, 250 S. E. (2d) 111. We do not reach the factual issues because of the failure of the lower court to afford an opportunity for an evidentiary hearing prior to issuing the order granting summary judgment. The judgment under appeal is accordingly reversed and the case remanded for the pur*403pose of a full hearing on the motion for a. summary judgment.